Citation Nr: 0023024	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  95-30 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1942 to 
May 1946.  He received the Purple Heart Medal with an Oak 
Leaf Cluster.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
DC, which denied the appellant's claim seeking entitlement to 
service connection for the cause of the veteran's death.  

It is noted that at the time of the veteran's death, he had 
claims pending for an increased rating for residuals of a 
gunshot wound to the right leg from 30 percent, and an 
increased rating for residuals of a gunshot wound to the left 
leg from 30 percent.  Accordingly, claims for accrued 
benefits stemming from these claims are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1994.

2.  The immediate cause of death was chronic renal failure, 
underlying causes of death were nephrosclerosis and diffuse 
arteriosclerosis.  

3.  The veteran's service connected disabilities were: 
residuals of a shell fragment wound to the right thigh with 
fracture of the left femur and ilium, and residuals of a 
gunshot wound to the left thigh with a fracture of the left 
femur and ilium.  

4.  The competent evidence shows that the veteran's service 
connected residuals of a shell fragment wound to the right 
thigh, and residuals of a gunshot wound to the left thigh 
contributed to cause his death.


CONCLUSION OF LAW

The grant of service connection for the cause of the 
veteran's death is warranted. 38 U.S.C.A. §§ 1310, 5107 (a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran sustained a 
gunshot wound to the right thigh, lower third, and a gunshot 
wound to the left thigh, both from machine gun fire.  They 
also show that the veteran sustained a compound comminuted 
fracture of his right femur.  

By rating decision dated June 1946, the veteran was granted 
service connection for a gunshot wound to the right thigh 
with loss of muscle tissue; a gunshot wound to the left thigh 
with a fracture of the left femur; residuals of a fracture of 
the left ilium; and malaria of the liver and spleen.  The 
veteran was assigned a 100 percent rating.  

By rating decision dated December 1946, the veteran's 
disability rating was reduced to 30 percent for his residuals 
of a gunshot wound to the right thigh; 30 percent for 
residuals of a gunshot wound to the left thigh; and 10 
percent for malaria.  

The veteran underwent a VA examination in November 1956.  
Relevant diagnosis was arterial hypertension.  

In a May 1982 statement, Dr. G. L. diagnosed the veteran with 
arteriosclerotic heart disease, angina pectoris, and 
hypertensive cardiovascular disease.  He asserted that the 
veteran had been under treatment for hypertensive 
cardiovascular disease since 1971.  It was noted that since 
1975, the veteran had had typical angina with exertion.  It 
was noted that present medication consisted of Isordil, 
Inderal, a diuretic, and Nitroglycerin.  

The veteran underwent a VA examination in April 1982.  It was 
noted that he claimed angina and hypertension.  

A hospitalization report was submitted from the Alexandria 
Hospital from September 1985.  The veteran complained of 
coldness and paresthesia of the left lower leg, foot, and 
toes.  It was noted that the veteran was admitted for 
angioplasty of the left superficial femoral artery.  It was 
noted that the veteran had a history of angina pectoris of 
several years duration and chronic bronchitis due to smoking.  
The examiner's impressions were left femoral artery stenosis; 
left subclavian artery stenosis; arteriosclerotic heart 
disease with angina pectoris; essentially hypertension; and 
chronic bronchitis.  

The veteran underwent a VA examination in April 1992.  It was 
noted that the veteran was taking medication for hypertension 
and heart disease.  

Numerous hospitalization and treatment records were submitted 
from the Alexandria Hospital from the 1990s, particularly 
from 1993 and 1994.  The veteran was hospitalized in 
September 1993.  Principal diagnosis was acute congestive 
heart failure, with other diagnoses of hypertensive 
cardiovascular disease; chronic obstructive pulmonary 
disease; chronic renal failure; anemia of chronic disease, 
and cerebrovascular disease.  The veteran was hospitalized in 
November 1993.  Impressions were dyspnea, fatigue weakness, 
predominantly related to pneumonia; and paroxysmal atrial 
fibrillation with controlled response at present.  

The veteran's terminal hospitalization record shows that he 
was hospitalized in February 1994 and died on March [redacted], 
1994.  It was noted that the veteran was admitted being acutely 
and chronically ill with fever, dyspnea, weakness, evidence of 
congestive heart failure, evidence of pleural effusion, 
bilateral pneumonic infiltrates, hypertension, and 
tachycardia.  Principal diagnosis was chronic renal failure.  

The veteran's death certificate shows that he died on March 
[redacted], 1994.  Immediate cause of death was listed as chronic 
renal failure; underlying causes of death were listed as 
nephrosclerosis and diffuse arteriosclerosis.  Other 
significant conditions listed were peripheral artery disease; 
hypertension; and congestive heart failure.  

At the time of the veteran's death, he was service connected 
for residuals of a shell fragment wound to the right thigh 
with a fracture of the left femur and ilium with .5" 
shortening of the left femur and atrophy with limitation of 
motion and scarring in the posterior, foreign body retained, 
evaluated as 30 percent disabling.  He was also service 
connected for residuals of a gunshot wound to the left thigh 
with a fracture of the left femur and ilium with 1/2" 
shortening, left femur atrophy, and limitation of motion, and 
scarring of the anterior, foreign body retained, evaluated as 
30 percent disabling.  He was also service connected for 
history of malaria, which was evaluated with a noncompensable 
rating.  

The appellant submitted a claim dated March 1995, and 
received by the RO on March 27, 1995.  She asserted that the 
claim was for service-connected death because the service-
connected wounds caused strangulation of the arteries and 
veins in the legs that caused the original cardiovascular 
disease and definitely contributed to the veteran's death.  

Dr. G. L. submitted a statement dated March 1995.  He 
asserted that the veteran had been under his care for 23 
years prior to his death.  He noted that the veteran's war-
related injuries affected his ability and motivation for 
walking and other forms of exercise.  He stated that as a 
consequence of the veteran's physical inactivity, he 
developed increasing problems with generalized 
arteriosclerosis including arteriosclerosis of his legs, 
heart, and particularly his kidneys.  He stated that these 
conditions were the ultimate cause of the veteran's death 
from kidney and heart failure.  

He stated that in addition it became obvious that the 
veteran's injuries led to considerable psychic trauma because 
of pain and weakness in his legs, and his inability to remain 
a physically active person.  He stated that the veteran tried 
self-medication by drinking, and for a while became an 
alcoholic, which in turn aggravated his medical problems, 
particularly his heart and kidney disease and further 
contributed to the ultimate failing of these organ systems.  
He concluded that in retrospect, it was obvious that if the 
veteran would have remained psychologically unaffected by his 
injuries, and would have been able to maintain a normal level 
of physical activity, these ultimately fatal medical 
conditions may not have developed.  

In March 1998, the RO requested a medical opinion by a 
cardiologist as to whether the veteran's cause of death was 
etiologically related, either directly or indirectly to his 
service connected gunshot wounds to both thighs.  

In April 1998, Dr. S. S. of the VA Medical Center submitted a 
handwritten note indicating that the veteran had carcinoma of 
the bladder, chronic lung disease, hypertension, coronary 
artery disease, gunshot wounds to the thighs, and chronic 
renal failure.  He asserted that based on the information, he 
did not believe that the veteran's service-connected 
disability was related to the veteran's demise.  

In June 2000, the Board sought an independent medical 
opinion.  The Board sought answers to the following four 
questions:

Did the veteran's service-connected 
residuals of a shell fragment wound to 
the left thigh and/or his residuals of a 
gunshot wound to the right thigh 
contribute substantially or materially to 
cause his death?

Did the veteran's service-connected 
residuals of a shell fragment wound to 
the left thigh and/or his residuals of a 
gunshot wound to the right thigh combine 
to cause his chronic renal failure, 
nephrosclerosis, or diffuse 
arteriosclerosis?

Did the veteran's service-connected 
residuals of a shell fragment wound to 
the left thigh and/or his residuals of a 
gunshot wound to the right thigh aid or 
lend assistance to his developing chronic 
renal failure, nephrosclerosis, or 
diffuse arteriosclerosis?

Did the veteran's service-connected 
residuals of a shell fragment wound to 
the left thigh and/or his residuals of a 
gunshot wound to the right thigh result 
in debilitating effects and general 
impairment of health to an extent that 
would render him less capable of 
resisting the effects of his chronic 
renal failure, nephrosclerosis, or 
diffuse arteriosclerosis?  

In July 2000, the independent medical opinion was returned to 
the Board.  Dr. N. A. wrote that he had reviewed the 
veteran's medical records in detail.  The physician noted 
that the veteran sustained a gunshot wound of the right thigh 
and perforating wound of the left thigh with an associated 
left femur fracture in 1945, and in 1946 sustained an iliac 
crest fracture when his jeep turned over.  It was noted that 
in 1956, the veteran was found to have elevated blood 
pressure, and hypertensive cardiovascular disease in 1971, 
and angina in 1975.  It was noted that in 1991, the veteran 
developed bladder carcinoma and underwent a transurethral 
resection of bladder tumor.  It was noted that at that time, 
the veteran was documented to have hypertension, 
atherosclerotic cardiovascular disease, peripheral vascular 
disease, and chronic renal insufficiency.  

It was noted that over the next two years, the veteran had 
multiple hospitalizations for episodes of congestive heart 
failure, atrial fibrillation, pneumonia, and progressive 
deterioration of the renal function.  It was noted that in 
January 1994, the veteran developed end stage renal disease, 
thought to be due to nephrosclerosis, and was started on 
hemodialysis.  It was noted that in March 1994, the veteran 
was admitted to the hospital with fever, increasing 
difficulty breathing, and was found to have pneumonia.  It 
was noted that the veteran was treated with antibiotics, and 
that during hospitalization, the veteran developed arrhythmia 
and low blood pressure, and dialysis treatment was 
discontinued.  

He wrote that the veteran's physical inactivity due to the 
residual effects of gunshot wound was not the major factor in 
the development of the diffuse arteriosclerosis.  He wrote 
that hypertension and smoking were two of the major risk 
factors for the development of the atherosclerosis, and the 
veteran had had a history of hypertension and smoking for a 
long period of time before the development of diffuse 
atherosclerosis.  He wrote that physical inactivity alone was 
not enough to cause diffuse atherosclerosis, and that 
therefore, the veteran's service-connected residuals of a 
shell fragment wound to the left thigh and/or his residuals 
of a gunshot wound to the right thigh did not contribute 
substantially or materially to cause death.  

The physician opined that the veteran's service-connected 
disabilities did not cause chronic renal failure, 
nephrosclerosis, or diffuse arteriosclerosis.  The physician 
wrote that hypertension was the second most common cause of 
end stage renal disease in the United States and accounted 
for approximately 30 percent of all new patients starting 
dialysis.  The physician wrote that the veteran had chronic 
renal failure from hypertensive nephrosclerosis, which was 
not related to his service connected disabilities.  

The physician opined that the veteran's service-connected 
residuals of a shell fragment wound to the left thigh and/or 
his residuals of a gunshot wound to the right thigh did not 
substantially aid in the development of the chronic renal 
failure, nephrosclerosis, or diffuse arteriosclerosis due to 
the reasons previously stated.  The physician also opined 
that there was no medical evidence to support that the 
veteran's service-connected disabilities resulted in such a 
debilitating effect and general impairment of health to an 
extent that would render him less capable of resisting the 
effects of his chronic renal failure, nephrosclerosis, or 
diffuse arteriosclerosis.  


Analysis

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  All relevant facts for the appellant's claim have 
been properly developed and no further assistance is required 
in order to comply with the duty to assist mandated in 38 
U.S.C.A. § 5107.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

A service-connected disability is one due to disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110 (West 1991), 38 C.F.R. § 3.303 (1999).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312 (a) (1999).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312 (b) (1999).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c) (1) (1999).  

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312 (c) (3) (1999).  

When, after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b) (West 1991).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (1999).

The veteran's death certificate shows that he died from 
chronic renal failure with underlying causes of death being 
nephrosclerosis and diffuse arteriosclerosis.  At the time of 
the veteran's death, he was service-connected for residuals 
of shell fragment wounds to the left and right thighs, with 
each disability being 30 percent disabling.  The evidence 
shows that at the time of the veteran's death, he had been in 
receipt of his separate 30 percent ratings for over 45 years.  

In a March 1995 opinion, Dr. G. L., the veteran's physician, 
asserted that as a consequence of the veteran's physical 
inactivity, he developed increasing problems with generalized 
arteriosclerosis including arteriosclerosis of his legs, 
heart, and particularly his kidneys.  His opinion was 
supported by relevant reasons.

Although a medical opinion was obtained from a VA medical 
doctor in April 1998, such opinion was very cursory in 
nature.  The physician stated only that he did not believe 
that the veteran's service-connected disability was related 
to the veteran's demise.  No further reasoning was provided.  
In light of the cursory nature of this opinion, very little 
probative weight is given to it.  

In June 2000, the Board sought an independent medical 
opinion, and in July 2000, an opinion was obtained.  The 
opinion asserted in general terms that the veteran's gunshot 
wounds did not directly or indirectly cause his death.  
However, the independent physician was not specific about 
whether the veteran's service-connected gunshot wounds 
indirectly caused his death in a secondary manner.  By 
stating that the veteran's inactivity "alone" did not cause 
atherosclerosis, the IME's opinion clearly implies that the 
inactivity contributed to the onset of the atherosclerosis.  
Thus, the IME's opinion raises doubt as to whether whether, 
pursuant to 38 C.F.R. § 3.312, the veteran's service-
connected disabilities might have "combined to cause" his 
chronic renal failure, nephrosclerosis, or diffuse 
arteriosclerosis.  

While there is substantial evidence against the veteran's 
claim, the strongest piece of evidence against the claim. The 
IME opinion, is ambiguous with regard to the important 
question of the relationship between the inactivity caused by 
the service-connected disabilities and the atherosclerosis.  
On the other hand, Dr. G. L.'s March 1995 statement, although 
not supported by detailed medical reasons, is nonetheless 
unambiguous in its conclusory statement that inactivity 
resulting from service-connected disability resulted in 
atherosclerosis.  Thus, Dr. G. L.'s statement is sufficient 
to put the evidence in equipoise.  Accordingly, pursuant to 
38 C.F.R. § 3.102, the benefit of the doubt is granted to the 
appellant, and she is granted service connection for the 
cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
granted. 




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 



